DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on April 28, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-14 are pending in the application and are being examined on the merits.

Priority
This application is filed under 35 U.S.C. 371 as a national stage filing of international application PCT/EP2018/07946, filed on October 29, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17199104.5, filed on October 30, 2017. A certified copy of the foreign priority document has been filed in this application on April 28, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Claim Objections
e.g., “a) performing the process”. 
Claim 4 is objected to in the recitation of “wherein the enzyme composition comprises a lytic polysaccharide monooxygenase and/or the additional lytic polysaccharide monooxygenase is from a fungus” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “wherein the lytic polysaccharide monooxygenase and/or the additional lytic polysaccharide monooxygenase is from a fungus”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smits et al. (WO 2016/062646 A1; cited on the IDS filed on April 28, 2020; hereafter “Smits”).
The claims are drawn to a process for preparation of a sugar product from lignocellulosic material, said process comprising: 
a)   pretreating the lignocellulosic material, 
b)  enzymatically hydrolysing the pretreated lignocellulosic material in an enzymatic hydrolysis to obtain the sugar product in a process comprising: 
i)  first treating the lignocellulosic material with an enzyme composition comprising a lytic polysaccharide monooxygenase and a polypeptide selected from the group consisting of a cellobiohydrolase, an endoglucanase, a beta-glucosidase, a beta-xylosidase, an endoxylanase and any combination thereof, then 
ii)  adding oxygen to the mixture comprising the lignocellulosic material and the enzyme composition, and thereafter 
iii)  adding additional lytic polysaccharide monooxygenase to the mixture comprising the lignocellulosic material and the enzyme composition, and 
c)  optionally, recovering the sugar product.
Regarding claim 1, the reference of Smits discloses a process for the preparation of a sugar product from lignocellulosic material, comprising the following steps: 
a)  optionally, pretreatment of the lignocellulosic material, 

c) fed-batch addition of the optionally washed and/or optionally pretreated lignocellulosic material to a first container that comprises an enzyme composition comprising at least two cellulases; 
d) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material in the first container using the enzyme composition comprising at least two cellulases to liquefy the lignocellulosic material; 
e) addition of the liquefied lignocellulosic material to a second container; 
f) enzymatic hydrolysis of the liquefied lignocellulosic material in the second container using an enzyme composition comprising at least two cellulases to obtain a sugar product; and 
g) optionally, recovery of the sugar product (claim 1 of Smits).
Smits discloses the embodiment of adding oxygen to the second container (claim 7 of Smits) and discloses the embodiment of adding oxygen before enzymatic hydrolysis (p. 8, line 22). Smits discloses the enzyme composition for use in the process comprises lytic polysaccharide monooxygenase activity (p. 18, lines 33-34; p. 19, lines 29-31). One of ordinary skill in the art would recognize that Smits is disclosing a method comprising an enzymatic hydrolysis step in a first container using an enzyme composition comprising a lytic polysaccharide monooxygenase, and in a second container, adding oxygen to a second container before enzymatic hydrolysis followed by an enzymatic hydrolysis in the second container using an enzyme composition comprising a lytic polysaccharide monooxygenase, which anticipates claim 1 of this application. 

Regarding claim 3, Smits discloses the dry matter content in the enzymatic hydrolysis step is 10 wt% or higher (paragraph bridging pp. 33 and 34).
Regarding claims 4 and 6, Smits discloses the enzyme composition is derived from a fungus, preferably a microorganism of the genus Rasamsonia (claim 13 of Smits). According to Smits, Rasamsonia emersonii can provide a highly effective set of activities as demonstrated herein for the hydrolysis of lignocellulosic material (p. 19, lines 8-9).
	Regarding claim 5, Smits discloses the enzyme composition is in the form of a whole fermentation broth (claim 16 of Smits).  
	Regarding claim 7, Smits discloses the sugars are converted into fermentation products by yeasts (p. 36, lines 10-16). 
	Regarding claim 8, Smits discloses the first container and/or second container has a volume of at least 10 m3 (p. 10, lines 1-3).
	Regarding claim 9, Smits discloses the enzymatic hydrolysis time in step (d) is 3 to 24 hours (claim 10 of Smits). 
	Regarding claim 13, Smits discloses the pH during the enzymatic hydrolysis is 4.0 to 5.0 (p. 33, lines 21-25). 
Regarding claim 14, Smits discloses the hydrolysis is preferably conducted at a temperature of 55 oC or more (claim 12 of Smits). 
This anticipates claims 1-9, 13, and 14 as written.

Therefore, even assuming arguendo Smits does not anticipate, the invention of claims 1-9, 13, and 14 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noordam et al. (WO 2015/165952 A1; cited on Form PTO-892; hereafter “Noordam”).
The claims are drawn to a process for preparation of a sugar product from lignocellulosic material, said process comprising: 
a)   pretreating the lignocellulosic material, 

i)  first treating the lignocellulosic material with an enzyme composition comprising a lytic polysaccharide monooxygenase and a polypeptide selected from the group consisting of a cellobiohydrolase, an endoglucanase, a beta-glucosidase, a beta-xylosidase, an endoxylanase and any combination thereof, then 
ii)  adding oxygen to the mixture comprising the lignocellulosic material and the enzyme composition, and thereafter 
iii)  adding additional lytic polysaccharide monooxygenase to the mixture comprising the lignocellulosic material and the enzyme composition, and 
c) optionally, recovering the sugar product.
Regarding claim 1, the reference of Noordam discloses a process for the preparation of a sugar product from lignocellulosic material, comprising the following steps: 
a)  optionally, pretreatment of the lignocellulosic material, 
b)  optionally, washing of the optionally pretreated lignocellulosic material, 
c)  enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises LPMO, and 
d)  optionally, recovery of a glucose-containing composition, 

Noordam discloses the enzymatic hydrolysis comprises separate liquefaction and saccharification steps (p. 2, lines 12-20; p. 40, lines 11-15). Noordam discloses that in the step of liquefaction and saccharification, the lignocellulosic material is brought into contact with the enzyme composition according to the invention (p. 40, lines 14-15). Noordam discloses the enzymes used in the enzymatic hydrolysis may additionally be added after the liquefaction or saccharification steps (p. 2, lines 27-30). Noordam discloses the embodiment of the oxygen is added during the whole enzymatic hydrolysis step (p. 10, lines 23-24). 
One of ordinary skill in the art would recognize that Noordam is disclosing a liquefaction step with oxygen added during its entirety followed by adding additional enzyme composition after the liquefaction. Given a broadest reasonable interpretation, claim 1, step b), part i) does not exclude the addition of oxygen and Noordam anticipates claim 1 when the initial contacting of the lignocellulosic material with the enzyme composition in the liquefaction step is considered to be step b), part i); the continuous addition of oxygen following the initial contact between the lignocellulosic material and the enzyme composition in the liquefaction step is considered to be step b), part ii); and the addition of enzyme composition after liquefaction is considered to be step b), part iii).      

Regarding claim 2, Noordam discloses the additional steps of fermentation of the hydrolysed lignocellulosic material to produce a fermentation product, and optionally, recovery of a fermentation product (claim 2 of Noordam). 
Regarding claim 3, Noordam discloses the dry matter content in the enzymatic hydrolysis step is preferably 14 to 33 wt%.
Regarding claims 4 and 6, Noordam discloses the enzyme composition is derived from a fungus, preferably a microorganism of the genus Rasamsonia (claim 11 of Noordam). According to Noordam, Rasamsonia emersonii can provide a highly effective set of activities as demonstrated herein for the hydrolysis of lignocellulosic material (p. 19, lines 7-9).
	Regarding claim 5, Noordam discloses the enzyme composition is in the form of a whole fermentation broth of a fungus (claim 14 of Noordam).  
	Regarding claim 7, Noordam discloses the fermentation is conducted with a species of Saccharomyces cerevisiae (claim 4 of Noordam). 
3 (p. 12, lines 13-15).
	Regarding claim 9, Noordam discloses the embodiment of enzymatic hydrolysis time is 5 to 150 hours (claim 8 of Noordam). As noted above, Noordam discloses the embodiment of the oxygen is added during the whole enzymatic hydrolysis step (p. 10, lines 23-24). As such, practicing Noordam’s method with continuous addition of oxygen any time after the first hour and up to 100 hours following the start of the enzymatic hydrolysis is considered to be encompassed by claim 9.  
	Regarding claim 13, Noordam discloses 3.5 to 5.0 as an optimum pH during hydrolysis (p. 41, lines 25-29). 
Regarding claim 14, Noordam discloses the hydrolysis is preferably conducted at a temperature of 50 oC or more (p. 5, lines 26-29). 
This anticipates claims 1-9, 13, and 14 as written.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date that Noordam is disclosing a liquefaction step with oxygen added during its entirety followed by adding additional enzyme composition after the liquefaction, which, given a broadest reasonable interpretation, is encompassed by part b), steps i) to iii) of claim 1 of this application. One would have been motivated to and would have had a reasonable expectation of success to add oxygen during the whole step of liquefaction and to add additional enzyme composition following the liquefaction because of the express teachings of Noordam as described above.
It would also have been obvious to one of ordinary skill in the art before the effective filing date that Noordam is disclosing liquefaction and saccharification steps 
Therefore, even assuming arguendo Noordam does not anticipate, the invention of claims 1-9, 13, and 14 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over either of Smits (supra) or Noordam (supra) in combination with Bower et al. (US 2016/0298157 A1; cited on Form PTO-892; hereafter “Bower”).
The relevant disclosures of Smits or Noordam as applied to claims 1-8, 13, and 14 are set forth above.

The reference of Bower discloses a hydrolysis of lignocellulosic material using enzyme concentrations ranging from 0.1 mg/g glucan to about 10 mg/g glucan (paragraph [0239]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Smits or Noordam with the reference of Bower to use an enzyme concentration from 0.1 mg/g glucan to about 10 mg/g glucan in the enzymatic hydrolysis. One would have been motivated to and would have had a reasonable expectation of success to use an enzyme concentration from 0.1 mg/g glucan to about 10 mg/g glucan in the enzymatic hydrolysis because Bower acknowledges the use of enzyme concentrations ranging from 0.1 mg/g glucan to about 10 mg/g glucan for hydrolysis of lignocellulosic material. Therefore, the invention of claims 10-12 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 11, 12, and 15 of U.S. Patent 10,435,718 B2 (patent) in view of Smits (supra) and Bower (supra).
Regarding claim 1 of this application, claim 1 of the patent recites a process for the preparation of a sugar product from lignocellulosic material, comprising: 
a)  optionally, pretreatment of the lignocellulosic material; 
b)  optionally, washing of the optionally pretreated lignocellulosic material; 
c) fed-batch addition of the optionally washed and/or optionally pretreated lignocellulosic material to a first container that comprises an enzyme composition comprising at least two cellulases, wherein at the start of the feeding said first container already comprises said enzyme composition and the lignocellulosic material is added thereto; 

e) addition of the liquefied lignocellulosic material to a second container; 
f) enzymatic hydrolysis of the liquefied lignocellulosic material in the second container using an enzyme composition comprising at least two cellulases to obtain a sugar product; and 
g) optionally, recovery of the sugar product;
wherein oxygen is added to the first and/or second container. 
Regarding claim 2 of this application, claim 2 of the patent recites the additional steps of fermentation of the hydrolysed lignocellulosic material to produce a fermentation product, and optionally, recovery of a fermentation product. 
Regarding claims 4 and 6 of this application, claim 12 of the patent recites the enzyme composition is derived from a fungus, preferably a microorganism of the genus Rasamsonia.
	Regarding claim 5 of this application, claim 15 of the Smits discloses the enzyme composition is in the form of a whole fermentation broth.  
	Regarding claim 7 of this application, claim 16 of the patent recites the fermentation in (h) of claim 2 is conducted with a microorganism that is able to ferment at least one C5 sugar. 
	Regarding claim 8 of this application, claim 8 of the patent recites the first container and/or second container has a volume of at least 1 m3.

	Regarding claim 14 of this application, claim 11 of the patent recites the hydrolysis is conducted at a temperature of 55 oC or more. 
The differences between the claims of the patent and the claims of this application are:
1) the claims of the patent do not recite the oxygen is added prior to adding additional lytic polysaccharide monooxygenase to the mixture comprising the lignocellulosic material as recited in claim 1 of this application; and 
2) the claims of the patent do not recite the limitations of claims 3, 7, 8, and 11-13 of this application. 
Regarding difference 1), the reference of Smits, which is the published international application correspond to the patent, discloses the embodiment of adding oxygen before enzymatic hydrolysis (p. 8, line 22) and discloses the enzyme composition for use in the process comprises lytic polysaccharide monooxygenase activity (p. 18, lines 33-34; p. 19, lines 29-31).
Regarding difference 2), Smits discloses the dry matter content in the enzymatic hydrolysis step is 10 wt% or higher (paragraph bridging pp. 33 and 34); Smits discloses the sugars are converted into fermentation products by yeasts (p. 36, lines 10-16); Smits discloses the first container and/or second container has a volume of at least 10 m3 (p. 10, lines 1-3); Bower discloses a hydrolysis of lignocellulosic material using enzyme concentrations ranging from 0.1 mg/g glucan to about 10 mg/g glucan 
It would have been obvious to one of ordinary skill in the art to modify the method of the claims of the patent according to Smits and Bower. One would have been motivated to and would have had a reasonable expectation to do this because Smits is the published international application correspond to the patent and Bower acknowledges the use of enzyme concentrations ranging from 0.1 mg/g glucan to about 10 mg/g glucan for hydrolysis of lignocellulosic material. Therefore, claims 1-14 of this application are unpatentable over claims 1, 2, 8, 9, 11, 12, and 15 of the patent in view of Smits and Bower. 

Conclusion
Status of the claims:
Claims 1-14 are pending.
Claims 1-14 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/David Steadman/Primary Examiner, Art Unit 1656